DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Specification Objections
The disclosure is objected to because of the following informalities:
¶ 0055, TABLE 3: The last two rows of the table contain blurred text and are hard to read.
Appropriate correction is required.


Claim Objections
Claims 1-3 and 6-9 are objected to because of the following informalities:
Claim 1
Claim 2: Change from “is further configured to request a third key to access to the” to “is further configured to request a third key to access [[to]] the” (page 32).
Claim 3: Change from “configured to request a third key to access to the rack test” to “configured to request a third key to access [[to]] the rack test” (page 32).
Claim 6: Change from “generating test data for a board” to “generating test data for a board;” (page 34).
Claim 6: Change from “requesting a first key to access to the component test” to “requesting a first key to access [[to]] the component test” (page 34).
Claim 7: Change from “requesting a third key to access to the assembly test data;” to “requesting a third key to access [[to]] the assembly test data;” (page 34).
Claim 8: Change from “requesting a third key to access to the rack test data; and” to “requesting a third key to access [[to]] the rack test data; and” (page 34).
Claim 9: Change from “and the component test data and second set data;” to “and the component test data and second set data; and” (page 34).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“…a test tracking system configured to…” (per Claim 1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.


generating test data for a component;
storing the component test data on a block chain;
generating test data for a board;
storing the board test data on the block chain;
requesting a first key to access the component test data;
requesting a second key to access the board test data; and
storing the first key and the second key.
	The ‘generating’ limitation in # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1) and “a second processor” (per Claim 1), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘generating’ in the context of this claim encompasses an engineer merely writing data down on paper.
	The ‘storing’ limitation in # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1) and “a second processor” (per Claim 1), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘storing’ in the context of this claim encompasses the engineer merely creating a simple block chain structure on the paper.

	The ‘storing’ limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1) and “a second processor” (per Claim 1), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘storing’ in the context of this claim encompasses the engineer merely adding a simple block chain structure on the paper.
	The ‘requesting’ limitations in # 5 and # 6 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1) and “a second processor” (per Claim 1), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, ‘requesting’ in the context of these claims encompasses the engineer merely discussing one or more code words or symbols associated with the data on the paper.


	Claims 2 and 7 recite:
generating test data for an assembly;
storing the assembly test data on the block chain;
requesting a third key to access to the assembly test data; and
storing the third key.
	The ‘generating’ limitation in # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1), “a second processor” (per Claim 1), and “a third processor” (per Claim 2), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘generating’ in the context of this claim encompasses the engineer merely writing additional data down on the paper.
	The ‘storing’ limitation in # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first 
	The ‘requesting’ limitation in # 10 above, as claimed, is a processes that, under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1), “a second processor” (per Claim 1), and “a third processor” (per Claim 2), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘requesting’ in the context of these claims encompasses the engineer merely discussing one or more code words or symbols associated with the data on the paper.
	The ‘storing’ limitation in # 11 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1), “a second processor” (per Claim 1), and “a third processor” (per Claim 2), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘storing’ in the context of this claim encompasses the engineer merely writing down the one or more code words or symbols on the paper or on a separate paper.

	Claims 3 and 8 recite:
generating test data for a rack;
storing the rack test data on the block chain;
requesting a third key to access to the rack test data; and
storing the third key.
	The ‘generating’ limitation in # 12 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1), “a second processor” (per Claim 1), and “a third processor” (per Claim 3), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘generating’ in the context of this claim encompasses the engineer merely writing additional data down on the paper.
	The ‘storing’ limitation in # 13 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1), “a second processor” (per Claim 1), and “a third processor” (per Claim 3), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘storing’ in the context of this claim encompasses the engineer merely adding a simple block chain structure on the paper.
	The ‘requesting’ limitation in # 14 above, as claimed, is a processes that, under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1), “a second processor” (per Claim 1), and “a third processor” (per Claim 3), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘requesting’ in the context of 
	The ‘storing’ limitation in # 15 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1), “a second processor” (per Claim 1), and “a third processor” (per Claim 3), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘storing’ in the context of this claim encompasses the engineer merely writing down the one or more code words or symbols on the paper or on a separate paper.

	Claims 4 and 9 recite:
receiving first set data identifying the board test data and the component test data and second set data; and
performing a Jaccard Index analysis on the first set data and the second set data.
	The ‘receiving’ limitation in # 16 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1) and “a second processor” (per Claim 1), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘receiving’ in the context of this claim encompasses the engineer merely gathering data (generic data gathering – see MPEP 2106.05(g)(3)).


	Claims 5 and 10 recite:
receiving an advanced shipping notice; and
generating piece part query data from the advanced shipping notice.
	The ‘receiving’ limitation in # 18 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1) and “a second processor” (per Claim 1), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘receiving’ in the context of this claim encompasses the engineer merely gathering data (generic data gathering – see MPEP 2106.05(g)(3)).
	The ‘generating’ limitation in # 19 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first processor” (per Claim 1) and “a second processor” (per Claim 1), nothing in the claim element precludes the step from practically being performed in the mind.  For example, 

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite the following additional components:
“a first processor” (per Claim 1);
“a second processor” (per Claim 1); and
“a third processor” (per Claims 2 and 3).
	The processors in these steps are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that they amount to no more than components using mere instructions to apply the exception.  Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).
 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea(s) into a practical application, the additional aforementioned processors amount to no more than components using mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	The Examiner additionally notes, from MPEP 2106.05(d)(II):
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
	iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


Allowable Subject Matter
Claims 1 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Claims 2-5 and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1 and 6 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…a board level test system operating on a second processor and configured to generate test data for a board and to store the board test data on the block chain; and a test tracking system configured to request a first key to access to the component test data and a second key to access the board test data…”
Claim 6: “…generating test data for a board storing the board test data on the block chain; requesting a first key to access to the component test data; requesting a second key to access the board test data; and…”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Cascioli (U.S. Patent No. US 10,733,341 B1), hereinafter “Cascioli”
	Cascioli: col. 5, lines 6-22 teach a version control system within a first chain of a distributed digital ledger.  As hardware description language (HDL) code (component) changes through the different versions, the computer may retrieve the code differentials.  
	Cascioli: col. 5, lines 23-33 additionally teach tracking simulation (testing) processes using a second chain within the two-dimensional distributed digital ledger.  The computer may receive simulation data records from one or more simulation computers and generate hashes of the simulation data records using a hashing protocol and append these hashes to the second chain.  The hashing protocol for the simulation data records may be different from the hashing protocol used for the code differentials.  Using the different hashing protocols, the computer may implement a different level of security based on the hashing protocols.
	Cascioli: col. 5, lines 33-39 further teach tracking emulation processes (testing) using a third chain within the distributed digital ledger.  The computer may receive emulation data records from one or more emulation computers (e.g., emulators) and generate hashes of the emulation data records using a corresponding hashing protocol.  The computer may then append these hashes to the third chain.
	Cascioli: col. 5, lines 40-46 additionally teach, using a fourth chain within the distributed digital ledger, the computer tracking foundry processes.  The computer may 
	Cascioli: col. 5, lines 46-51 additionally teach, using a fifth chain within the distributed digital ledger, the computer tracking the IC shipping processes.  In particular, the computer may generate hashes of one or more shipping data records associated with the IC and append the hashes to the fifth chain.
	Cascioli: col. 5, lines 52-60 additionally teach, for each particular IC, the computer associating the tracking information in the various chains with a physically unclonable function (PUF) in the IC.  Therefore, the PUF may be associated with different chains in different directions in the distributed digital ledger, wherein each chain has a corresponding security level.  Using the PUF, a user with a set of user credentials may access a corresponding chain in the distributed digital ledger and gather the provenance information of the IC.
	Although conceptually similar to the claimed invention of the instant application, Cascioli does not teach generating test data for a board, storing the board test data on the block chain, and requesting a key to access the board test data.


Prior Art Made of Record
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Howells et al. (WIPO No. WO 03/067386 A2); teaching a method of controlling access to Intellectual Property (IP) blocks embedded in a circuit comprising a decoding a circuit usage rights file associated with the circuit and delineating usage rights associated with the IP blocks, determining from the circuit usage rights file whether access to an IP block to be accessed is permitted, and accessing the IP block only if access in permitted.
Tadie (U.S. Patent Application Publication No. US 2019/0372755 A1); teaching systems, methods, and computer-readable storage media for recording changing standards within a blockchain.  A system configured to perform the method can receive, at a processor configured to read from and write to a blockchain, a request to create a new block associated with an item for the blockchain.  The system retrieves, from a database, the standard for the item.  The system also generates a new block of data associated with the item, the new block of data comprising: an identification of the item; at least one of the standard for the item, a hash of the standard, and a reference to the standard for the item; and a previous block hash identifying a previous block in the blockchain.  The system adds the new block of data to the blockchain, to yield a modified blockchain and distributes the modified blockchain to a distributed ledger.
Cascioli


Inquiry Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.